Exhibit 99 FOR RELEASE 5:00 PM ET, April 27, 2012 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS 2 Q1 2012 Diluted EPS $0.18 compared to ($0.04) in Q1 2011 and $0.16 in Q4 2011 MOOREFIELD, WV – April 27, 2012 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported first quarter 2012 net income applicable to common shares of $1,504,000 or $0.18 per diluted share, compared to a net loss applicable to common shares of $322,000, or ($0.04) per diluted share, for the first quarter of 2011, and compared to net income applicable to common shares of $1,331,000, or $0.16 per diluted share, for the fourth quarter of 2011. Excluding from first quarter 2012 nonrecurring items (on a pre-tax basis) consisting of realized securities gains of $1,165,000, charges for other-than-temporary impairment (“OTTI”) charges on securities of $229,000 and write-downs of foreclosed properties of $1,912,000, pro forma first quarter 2012 earnings were approximately $2,119,000, or $0.24 per diluted share. Excluding from first quarter 2011 nonrecurring realized securities gains of $1,628,000, OTTI charges on securities of $1,228,000, and write-downs of foreclosed properties of $3,443,000, pro forma earnings of $1,595,000 would have resulted, or $0.22 per diluted share. Excluding from fourth quarter 2011 nonrecurring realized securities gains of $542,000, OTTI charges on securities of $401,000, and write-downs of foreclosed properties of $882,000, pro forma earnings of $1,798,000 would have resulted, or $0.21 per diluted share. Highlights for Q1 2012 include: · Achieved fourth consecutive quarter of positive quarterly earnings. · Net interest margin increased 17 basis points this quarter. · Earnings continue to be positively impacted by reductions in net loan charge-offs and provisions for loan losses. · Recorded charges of $1,912,000 and $229,000, respectively, to write-down foreclosed properties and to recognize OTTI of securities, which were partially offset by $1,165,000 in realized securities gains. · Noninterest expenses remained well-controlled. · Summit’s leverage capital ratio is at its highest level in five years and its total risk-based capital ratio is at highest level in eleven years. H. Charles Maddy III, President and Chief Executive Officer of Summit, commented, “We are pleased by our continuing earnings improvements, having now achieved four consecutive quarters of profitability; and I am particularly happy with our improved net interest margin and higher total revenues in the most recent quarter.At the same time, we remain laser-focused on reducing our portfolio of problem assets, and we did achieve some modest progress in this regard during Q1 2012. Dispositions of foreclosed properties remain difficult as the return of our real estate markets to more normal levels continues to be frustratingly slow.” Results from Operations Total revenue for first quarter 2012, consisting of net interest income and noninterest income, was $11.7 million compared to $9.6 million for first quarter of 2011 and to $11.7 million for fourth quarter 2011. Total revenue excluding nonrecurring items (as enumerated above) was $12.7 million for both first quarter 2012 and first quarter 2011, and $12.4 million for fourth quarter 2011. For the first quarter of 2012, net interest income was $10.0 million, a decrease of 0.8 percent from the $10.1 million reported in the prior-year first quarter and an increase of 3.7 percent from the $9.7 million reported in the linked quarter. The net interest margin for first quarter 2012 was 3.20 percent compared to 3.11 percent for the year-ago quarter, and 3.03 percent for the linked quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for first quarter 2012 was $1.70 million compared to a negative $481,000 for the comparable period of 2011. Excluding nonrecurring items (as enumerated above), noninterest income was $2.68 million for first quarter 2012, up $117,000 or 4.6 percent from the $2.56 million reported for first quarter 2011. The provision for loan losses was $2.0 million for the first quarter of 2012 compared to $2.0 million and $3.0 million for the linked and year-ago quarters, respectively. Noninterest expense continues to be well-controlled. Total noninterest expense decreased to $7.5 million, or 3.8% compared to the linked quarter.Cost-saving initiatives continue in place and their impact remains beneficial. Balance Sheet At March 31, 2012, total assets were $1.44 billion, a decrease of $5.8 million, or 0.4 percent since December 31, 2011. Total loans, net of unearned fees, were $957.8 million at March 31, 2012, down $7.7 million, or 0.8 percent, from the $965.5 million reported at year-end 2011. All loan categories have declined since year-end 2011, except for commercial real estate (“CRE”), the largest component of Summit’s loan portfolio, which increased less than $1 million. The second largest component of Summit’s loan portfolio, residential real estate, declined $0.96 million, or 0.3 percent, while construction and development (“C&D”) loans declined $5.6 million, or 5.9 percent and commercial (“C&I”) loans remained relatively unchanged. During first quarter 2012, retail checking and savings deposits grew $16.9 million, or 3.7 percent, to $472.8 million. The increase in these deposits provided Summit with an opportunity to further reduce wholesale deposits and relatively higher-cost long-term borrowings by $6.6 million and $3.1 million, respectively, or 2.9 percent and 1.0 percent, respectively, since year-end 2011. Asset Quality As of March 31, 2012, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $108.6 million, or 7.52 percent of assets. This compares to $116.6 million, or 8.04 percent of assets at the linked quarter, and $89.8 million, or 6.06 percent of assets at March 31, 2011. First quarter 2012 net loan charge-offs were $1.2 million, or 0.49 percent of average loans annualized, while adding $2.0 million to the allowance for loan losses. The allowance for loan losses stood at $18.5 million, or 1.89 percent of total loans at March 31, 2012, compared to 1.80 percent at December 31, 2011. Capital Adequacy Total shareholders’ equity was $104.4 million as of March 31, 2012 compared to $102.6 million December 31, 2011. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), remains well in excess of regulatory requirements for a "well capitalized" institution at March 31, 2012. The Bank’s total risk-based capital ratio improved to 14.0 percent at March 31, 2012 compared to 13.6 percent at December 31, 2011, while its Tier 1 leverage capital ratio improved to 9.1 from the 8.9 percent reported at December 31, 2011.Total common shares outstanding as of March 31, 2012 were 7,425,472. About the Company Summit Financial Group, Inc. is a $1.44 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income.Management deems these items to be unusual in nature and believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of Summit's core business. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q1 2012 vs Q1 2011 For the Quarter Ended Percent Dollars in thousands 3/31/2012 3/31/2011 Change Condensed Statements of Income Interest income Loans, including fees $ $ -5.1 % Securities -20.4 % Other 11 17 -35.3 % Total interest income -7.7 % Interest expense Deposits -21.7 % Borrowings -8.6 % Total interest expense -16.3 % Net interest income -0.8 % Provision for loan losses -33.3 % Net interest income after provision for loan losses % Noninterest income Insurance commissions -6.8 % Service fee income % Realized securities gains -28.4 % Other-than-temporary impairment of securities ) ) -81.4 % Write-downs of foreclosed properties ) ) -44.5 % Other income % Total noninterest income ) -454.1 % Noninterest expense Salaries and employee benefits -1.8 % Net occupancy expense -5.9 % Equipment expense % Professional fees % FDIC premiums -24.7 % Foreclosed properties expense -13.8 % Other expenses % Total noninterest expense % Income before income taxes ) % Income taxes ) % Net income ) % Preferred stock dividends 74 % Net income applicable to common shares $ $ ) % SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q1 2012 vs Q1 2011 For the Quarter Ended Percent 3/31/2012 3/31/2011 Change Per Share Data Earnings per common share Basic $ $ ) % Diluted $ $ ) % Average shares outstanding Basic % Diluted % Performance Ratios Return on average equity (A) % -1.14 % % Return on average assets % -0.07 % % Net interest margin % % % Efficiency ratio (B) % % -4.0 % NOTE (A) – Net income divided by total shareholders’ equity less preferred equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended Dollars in thousands 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Condensed Statements of Income Interest income Loans, including fees $ Securities Other 11 13 15 28 17 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance commissions Service fee income Realized securities gains Other-than-temporary impairment of securities ) Write-downs of foreclosed properties ) Other income Total noninterest income ) Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Professional fees FDIC premiums Foreclosed properties expense Other expenses Total noninterest expense Income (loss) before income taxes ) Income taxes ) Net income (loss) ) Preferred stock dividends 74 74 74 Net income (loss) applicable to common shares $ ) SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Per Share Data Earnings per common share Basic $ ) Diluted $ ) Average shares outstanding Basic Diluted Performance Ratios Return on average equity (A) % -1.14 % Return on average assets % -0.07 % Net interest margin % Efficiency ratio (B) % NOTE (A) – Net income divided by total shareholders’ equity less preferred equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Selected Balance Sheet Data For the Quarter Ended Dollars in thousands, except per share amounts 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Assets Cash and due from banks $ Interest bearing deposits other banks Securities Loans, net Property held for sale Premises and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ Liabilities and Shareholders' Equity Retail deposits $ Wholesale deposits Short-term borrowings Long-term borrowings and subordinated debentures Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ Book value per common share (A) $ Tangible book value per common share (A) $ Tangible equity / Tangible assets % NOTE (A) – Assumes conversion of all outstanding convertible preferred stock SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Regulatory Capital Ratios 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Summit Financial Group, Inc. Total Risk Based Capital % Tier 1 Risk Based Capital % Tier 1 Leverage Ratio % Summit Community Bank, Inc. Total Risk Based Capital % Tier 1 Risk Based Capital % Tier 1 Leverage Ratio % SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Loan Composition Dollars in thousands 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Commercial $ Commercial real estate Owner occupied Non-owner occupied Construction and development Land and development Construction Residential real estate Non-jumbo Jumbo Home equity Consumer Other Total loans, net of unearned fees Less allowance for loan losses Loans, net $ SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Retail Deposit Composition Dollars in thousands 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Non interest bearing checking $ Interest bearing checking Savings Time deposits Total retail deposits $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Asset Quality Information For the Quarter Ended Dollars in thousands 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Gross loan charge-offs $ Gross loan recoveries ) Net loan charge-offs $ Net loan charge-offs to average loans (annualized) % Allowance for loan losses $ Allowance for loan losses as a percentage of period end loans % Nonperforming assets: Nonperforming loans Commercial $ Commercial real estate Commercial construction and development - - Residential construction and development Residential real estate Consumer 81 87 Total nonperforming loans Foreclosed properties Commercial - - Commercial real estate Commercial construction and development Residential construction and development Residential real estate Total foreclosed properties Other repossessed assets Total nonperforming assets $ Nonperforming loans to period end loans % Nonperforming assets to period end assets % Loans Past Due 30-89 Days For the Quarter Ended In thousands 3/31/2012 12/31/2011 9/30/2011 6/30/2011 3/31/2011 Commercial $ Commercial real estate Construction and development Residential real estate Consumer Total $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Average Balance Sheet, Interest Earnings & Expenses and Average Rates Q1 2012 vs Q1 2011 Q1 2012 Q1 2011 Average Earnings / Yield / Average Earnings / Yield / Dollars in thousands Balances Expense Rate Balances Expense Rate ASSETS Interest earning assets Loans, net of unearnedinterest Taxable 5.90% 6.11% Tax-exempt 7.21% 98 8.05% Securities Taxable 2.90% 3.92% Tax-exempt 6.14% 7.05% Interest bearing deposits other banks and Federal funds sold 11 0.18% 17 0.19% Total interest earning assets 5.27% 5.55% Noninterest earning assets Cash & due from banks Premises & equipment Other assets Allowance for loan losses Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Interest bearing liabilities Interest bearing demand deposits 0.21% 0.27% Savings deposits 0.72% 1.03% Time deposits 2.37% 2.69% Short-term borrowings 7 0.20% 1 0.23% Long-term borrowings and subordinated debentures 4.03% 4.21% Total interest bearing liabilities 2.19% 2.54% Noninterest bearing liabilities Demand deposits Other liabilities Total liabilities Shareholders' equity - preferred Shareholders' equity - common Total liabilities and shareholders' equity NET INTEREST EARNINGS NET INTEREST MARGIN 3.20% 3.11% SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures For the Quarter Ended Dollars in thousands 3/31/2012 3/31/2011 12/31/2011 Net income applicable to common shares - excluding realized securities gains, other-than-temporary impairment of securities and write-downs of foreclosed properties $ $ $ Realized securities gains Applicable income tax effect ) ) ) Other-than-temporary impairment of securities ) ) ) Applicable income tax effect 85 Write-downs foreclosed properties ) ) ) Applicable income tax effect ) ) ) GAAP net income applicable to common shares $ $ ) $ Diluted earnings per common share - excluding realized securities gains, other-than-temporary impairment of securities, and write-downs of foreclosed $ $ $ Realized securities gains Applicable income tax effect ) ) ) Other-than-temporary impairment of securities ) ) ) Applicable income tax effect Write-downs of foreclosed properties ) ) ) Applicable income tax effect ) ) ) GAAP diluted earnings per common share $ $ ) $ Total revenue - excluding realized securities gains, other-than-temporary impairment of securities and write-downs of foreclosed properties $ $ $ Realized securities gains Other-than-temporary impairment of securities ) ) ) Write-downs of foreclosed properties ) GAAP total revenue $ $ $ Total noninterest income - excluding realized securities gains, other-than-temporary impairment of securities and write-downs of foreclosed properties $ $ $ Realized securities gains Other-than-temporary impairment of securities ) ) ) Write-downs of foreclosed properties ) GAAP total noninterest income $ $ ) $
